Citation Nr: 0126432	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  94-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.

2.  Entitlement to an increased (compensable) evaluation for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1951 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

In an October 1999 written statement, the veteran indicated 
that he waived his right to an in-person hearing with a 
member of the Board of Veterans' Appeals and desired a 
videoconference hearing at the RO.  There is no indication of 
record that the veteran has withdrawn his request for a 
videoconference hearing at the RO.  Accordingly, the Board 
concludes that the RO should schedule a videoconference 
hearing in this matter.  See 38 C.F.R. § 20.702 (e)(2001).

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the appellant for 
a videoconference hearing before a member 
of the Board.  The notice of the hearing 
should inform the appellant of the 
procedures for withdrawal of Board 
hearing requests, as outlined in 38 
C.F.R. § 20.702(e), as well as the 
consequences of failure to appear for a 
scheduled hearing, as outlined in 38 
C.F.R. § 20.702(d).

After the appellant and his representative have been given an 
opportunity to appear at a travel Board hearing, the claims 
folder shall be returned to this Board for further appellate 
review. No action is required by the appellant until he 
receives further notice. The purpose of this remand is to 
comply with the governing adjudicative procedures.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



